Citation Nr: 0418610	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the left elbow with retained metallic fragments 
due to a gunshot wound, evaluated as 10 percent disabling as 
of July 10, 2000, and as noncompensable prior to that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1966 to January 
1969, and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
(Since then, the appellant relocated to an area served by the 
RO in North Little Rock, Arkansas.)  In these determinations, 
the RO inter alia assigned a 10 percent evaluation for 
traumatic arthritis of the left elbow with retained metallic 
fragments due to a gunshot wound, as of July 10, 2000, and a 
noncompensable evaluation prior to that date.  The appellant 
disagreed and this appeal ensued.  

In an October 18, 2002, decision, the Board inter alia denied 
the appellant's claim for higher evaluations.  The appellant 
appealed this Board decision to the United States Court of 
Appeals for Veterans Claims (CAVC), which by an Order dated 
November 4, 2003, vacated that aspect of the Board's October 
18, 2002, decision concerning the evaluation of the left 
elbow disability, and remanded that claim for further 
development and adjudication by the Board.  

In response to the Court's Order, the appeal is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.  


REMAND

In vacating the Board's decision, the Court accepted the 
argument of a Joint Motion for Partial Remand prepared by the 
parties, which argued the Board had not offered adequate 
reasons and bases for its findings and conclusions.  
Specifically, the Joint Motion indicated that the Board had 
not considered the applicability of 38 C.F.R. § 4.56, and 
that the examinations of record (in August 1999 and September 
2000) were inadequate as a basis for evaluating the residuals 
of the disability.  The present Remand is predicated on these 
findings.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should arrange for a VA 
examination to determine the severity of 
any muscle or tendon damage resulting 
from a shell fragment wound to the left 
elbow with retained metallic fragments 
due to a gunshot wound.  Send the claims 
folder to the physician for review, and 
provide the examiner with the text of 
38 C.F.R. §§ 4.55, 4.56, 4.73; any report 
written by a physician should 
specifically state that such a review was 
conducted and that the regulatory 
provisions had been reviewed.  

The examiner should specifically 
measure the range of motion of the 
left elbow and note any objective 
manifestations of weakness, endurance, 
or easy fatigability.  

After reviewing the available medical 
records and examining the appellant, 
ask the examiner to opine as to the 
severity of any identifiable muscle or 
tendon damage resulting from the shell 
fragment wound to the left elbow with 
retained metallic fragments due to a 
gunshot wound.  See 38 C.F.R. § 4.55.  

If any muscle or tendon damage is 
identified, ask the examiner to 
identify which muscle group(s) is/are 
involved.  See 38 C.F.R. § 4.73 
(definitions of various muscle 
groups).  

For each muscle group identified as 
involved, the examiner must specify 
whether the impairment is severe, 
moderately severe, moderate, or 
slight.  See 38 C.F.R. § 4.56 (factors 
for assessing muscle disabilities).  
Ask the examiner to also specify 
whether the left extremity is the 
major or minor extremity.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



